Citation Nr: 1242969	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial compensable rating for service-connected headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against finding that the Veteran's current back disability, diagnosed as lumbar strain with intermittent radicular symptoms, had its onset in active service, is causally or etiologically related to service, or manifested to a compensable degree within one year of separation.  

2.  A preponderance of the evidence weighs against finding that the Veteran's current neck disability, diagnosed as cervical strain with mild disc space narrowing, had its onset during active service, is causally or etiologically related to service, or manifested to a compensable degree within one year of separation from service. 

3.  A preponderance of the evidence weighs against finding that the Veteran's current bilateral knee disability, diagnosed as chondromalacia, had its onset during active service, is causally or etiologically related to active service, or manifested to a compensable degree within one year of separation. 

4.  The Veteran does not currently suffer from a hearing impairment as defined by 38 C.F.R. § 3.385.

5.  A preponderance of the evidence weighs against finding that the Veteran's headache disability is characterized by prostrating attacks.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A neck disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  A bilateral knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

4.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

5.  The criteria for a compensable rating for service-connected headaches have neither been met nor approximated for the entire time on appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system) and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Back, neck, and knee disabilities

The Veteran seeks service-connected compensation benefits for back, neck, and knee disabilities.  He contends that his duties as a field artillery cannoneer required that he lift heavy weapons systems and ammunition, which caused him to seek treatment for back problems several times during service and resulted in his current back disability.  He also asserts that he received treatment for neck pain on several occasions during service after colliding with another marine and injuring his neck, which caused his current neck disability.  He further maintains that he had knee pain due to running, jumping out of a truck with full gear, and heavy lifting in service.  He specifically cites one incident when he fell and injured his knee and ankle shortly before separation from service, which resulted in his current bilateral knee disability.

In the present case, there is sufficient evidence that the Veteran currently suffers from back, neck, and bilateral knee disabilities.   When he underwent medical examination in July 2009, the examiner diagnosed lumbar strain with intermittent radicular symptoms, cervical strain with mild disc space narrowing (by x-ray), and bilateral knee chondromalacia.

However, the preponderance of the evidence weighs against the claims for reasons explained below.  

Preliminarily, the Board recognizes that the Veteran is in receipt of the Combat Action Ribbon and, therefore, has combat status.  However, the Veteran neither contends nor does the evidence show that he suffered neck, back, or knee injury as a result of combat service.  Therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154 is not applicable in this case.  

Service treatment records show that the Veteran presented with complaint of neck pain for one day duration after having collided with another marine and was treated for cervical strain in August 2000.   The Veteran later presented with complaint of back pain for two days in December 2001, which he then stated began when he was bending over working on his truck and his back spasmed and gave out causing him to fall into the engine compartment.  The service medical examiner diagnosed mechanical low back pain.   

However, while the Veteran may have had minor injuries during his service (the events are not in dispute) there is neither subsequent treatment shown for either the neck or back during service nor complaint of continued problems involving the neck or back during service despite subsequently seeking treatment on numerous occasions for orthopedic problems, to include a right ankle sprain in July and August of 2003.

Simply stated, there is not only no evidence of a chronic back, neck, or knee problem during and since service but significant evidence against such a finding. 
  
Notably, the service treatment records are completely devoid of any complaint, finding, or treatment for knee problems, to include at the time the Veteran was being treated for a right ankle sprain.  As the Veteran sought treatment for several orthopaedic problems during service, it is likely that any continued back or neck and any knee problems would have been mentioned and/or recorded.  We particularly find it likely that there would have been some mention of knee problems at the time that the Veteran was being treated for his right ankle sprain, as the Veteran has even argued that he injured his knees at the same time that he injured his right ankle.  See July 2010 VA Form 9.  The fact that there no such evidence shown weighs heavily against the Veteran's claims.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).     

The Board also notes that, at the time of the August 2003 separation physical examination, the Veteran mentioned his history of neck strain in 2000 and mechanical low back pain, among other problems, when reporting his interval history (since the 1999 enlistment examination) but, again, did not indicate in any way that he had continued neck or back pain.  He also did not indicate that he had ever had knee pain at that time.  Again, such information would have likely been mentioned and/or recorded as other disabilities for which treatment was received during service were then identified and there is documentation of the treatment received for each of those disabilities.  Thus, this evidence generated contemporaneous to the Veteran's separation from active service also weighs against the Veteran's factual assertion of chronicity and/or continuity of symptomatology regarding neck and back pain and the occurrence of knee pain in service, and since service.  

Furthermore, on the Report of Medical Assessment completed at separation, the Veteran specifically indicated that his overall health compared to the last medical assessment/physical examination in January 1999 was "the same".  This statement would certainly indicate that the Veteran was not experiencing any neck, back, or knee pain at that time.  

While the Veteran checked "Yes" when asked if he had illness or injury that caused him to miss duty for longer than three days since his last medical assessment/physical examination, he provided no explanation.  He checked "Yes" when later asked if he had been seen by or been treated by a health care provider, admitted to a hospital, or had surgery, and explained that he had x-rays taken.  His health care provider then wrote that the Veteran had been treated for a right ankle second degree sprain and was doing well.  Again, there was no mention of neck, back, or knee problems.    

Moreover, and significantly, the Veteran checked "No" when asked if he suffered from any injury or illness while on active duty for which he did not seek medical care.  Such evidence clearly contradicts the Veteran's report at the July 2009 medical examination that he had bilateral knee pain in service for which he did not seek treatment.  

Thus, although the Board has considered the Veteran's account of seeking medical treatment several times for neck and back pain and experiencing knee pain during active service, the service records do not support the assertion of chronic problems since service.

In weighing the evidence, the Board finds the service records (and the Veteran's statements within those records) to be more credible and affords them greater probative weight than the Veteran's more recent assertion first made several years after separating from the Veteran's period of active service.  As service records were generated contemporaneous to service, they are deemed far more reliable than the Veteran's recollection of symptomatology and injury during service several years later.     

Additionally, the Board observes that the Veteran told a VA physician's assistant in February 2004, after service, that he hurt his neck "once" in the Marines and "occasionally" had tension in the neck.  He also stated at that time that his knees hurt.  However, he did not indicate that he had experienced a continuity of neck symptomatology since service or in any way relate his complaints of knee pain/problems to service, despite specifically stating at the same evaluation that he had suffered from headaches since service.  The Veteran's own statement does not indicate chronicity or continuity of symptomatology regarding neck or knee pain.  It is also notable that the Veteran's neck was clinically evaluated as normal at that time (i.e., at the February 2004 evaluation).  In April 2004, the Veteran demonstrated a full range of motion of the extremities; no knee disability was noted.  

The Veteran's  post-service treatment records (dated from 2003 to 2005) are, further, notably devoid of any mention of or treatment for back problems, which provides further evidence against the assertion that there have been continued back problems since service.  

The Board has considered the Veteran's July 2010 statement that he discovered some time after service that he did not suffer an ankle sprain during service but had actually broken his leg (presumably involving the knee), which had somehow healed pretty well while walking on it.  However, the Veteran's assertion is wholly unsupported by the record.  There is absolutely no evidence to show that the Veteran ever suffered a broken leg in service.  As stated above, the service records show that the Veteran's right ankle was sprained in July 2003.  The Veteran had no other complaints related to the leg and it is likely that a broken leg would have been discovered and recorded during the course of receiving medical treatment for the injury.  It is also notable that the Veteran denied having suffered any fractures in February 2004.  See February 2004 VA primary care note.  Further, the Veteran did not even recall sustaining injury to his knee at the July 2009 medical examination and no evidence of prior fracture was shown on x-ray at that time.  For these reasons, we do not find the Veteran's assertion of having suffered a broken leg in service to be credible.    

Moreover, the only competent medical opinion evidence of record weighs against the Veteran's claims.  Indeed, in the August 2009 medical opinion (as an addendum), the examiner concluded that the Veteran's bilateral knee complaints were not related to military service.  The examiner explained that the service medical record was silent in regard to complaints of bilateral knee pain and he could find no evidence relating to treatment for the bilateral knees.  He further noted that, while there was evidence of treatment for neck and low back pain in service, the Veteran was treated one time for each condition with no further care given.  He then stated that both incidents appeared to be self-limited.  The examiner could find no evidence of further treatment for neck or back conditions while on active duty or after separation from service.   

The examiner provided sufficient rationale for his conclusion based review of the record.  There is no indication that the medical opinion is inadequate.  Therefore, the medical opinion is afforded great probative value.  

Thus, although the Veteran was treated once for neck pain and once for back pain in service, no subsequent treatment in service is shown.  While the Veteran clearly had some minor injuries in service, they resolved without residuals as clearly revealed within the service records which indicate no credible evidence of chronicity or continuity of symptomatology.  The Veteran's assertions to the contrary are wholly unsupported by the service records, as well as post-service records, which include the Veteran's own statements.  Such evidence is deemed far more credible and of greater probative value.  Furthermore, there is no credible evidence of knee pain until many months after separation from service.  Moreover, arthritis was not diagnosed within a year of separation from service, and the only competent medical opinion evidence does not relate the Veteran's current neck, back, or knee disabilities to the Veteran's period of active service.  For these reasons, the Board concludes that the preponderance of the evidence weighs against the claims and service connection is not warranted for the Veteran's claimed back, neck, or bilateral knee disabilities.    

Bilateral hearing loss

The Veteran also seeks entitlement to service connection for bilateral hearing loss.  

Upon review, service records show that the Veteran was routinely exposed to noise during his period of active service.  See Hearing Conservation Data (DD Forms 2216E).  The Veteran's exposure to noise is not in dispute.        

However, the Veteran does not currently suffer from a bilateral hearing impairment as defined by VA regulation.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When the Veteran underwent audiological examination in July 2009, he demonstrated pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
15
LEFT
10
10
10
15
15

Speech recognition scores with the Maryland CNC Test were 100 percent bilaterally.  The audiologist noted that hearing was within normal limits bilaterally and described the Veteran's word recognition ability bilaterally as "excellent".  

There is no indication that the audiometric results are unreliable or otherwise inadequate, and there is no competent medical evidence to the contrary of record.  Thus, the Veteran is not shown to have a current hearing impairment of either the left or right ear for VA disability compensation purposes.  38 C.F.R. § 3.385.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for bilateral hearing loss.

Disability Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to an initial compensable evaluation for his service-connected headaches.
  
The Veteran's headache disability, diagnosed as headache with mixed features at the July 2009 neurological examination, is currently rated under DC 8100 as analogous to migraine headaches.  Under this diagnostic code, a 0 percent rating is assigned for headaches with less frequent attacks.  A 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A 30 percent evaluation is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In order for the Veteran to receive the next higher disability rating of 10 percent for his headaches under DC 8100, the disability picture must more closely approximate headaches with prostrating attacks averaging one in two months over the previous several months.  However, review of the competent evidence of record fails to depict such a disability picture.  

At the July 2009 VA medical examination, the Veteran reported that his headaches had not been as frequent recently - averaging a headache every one to two weeks that last anywhere from 15 minutes to an hour or more.  He stated that he sometimes had pain in the frontal area, which was a dull pain, and other times had headache on both sides and the back of his head that was a sharp pain.  He stated that bright lights could bring on the frontal headaches, with no other precipitating factors.  He also had some photophobia with the headache but no phonophobia, nausea, or vomiting.  Although he reportedly sometimes had some blurring of vision with the frontal headaches, lying down and going to sleep helped.  He reportedly took over-the-counter medication but did not think it helped.  He further reported that he was given medications in past years but they were not particularly helpful so he did not continue them.   He then reported that he had no weakness, fatigue, or functional loss with the headaches.  He also stated that if he got a headache at work, he tried to take a break but if he had to, he could work through the headache.  

The severity of the headaches as described by the Veteran at the medical examination does not indicate that they are characterized by prostrating attacks.  Prostration is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  Indeed, as stated above, the Veteran told the July 2009 examiner that lying down and going to sleep helped his headache but, significantly, he also stated that he had no weakness, fatigue or functional loss with the headaches and was able to work through his headaches if unable to take a break.  The Veteran's statements at the medical examination clearly do not suggest the presence of prostrating attacks associated with his headache disability and heavily weigh against such a finding.  

Although the Veteran's representative suggested in the March 2012 Informal Hearing Presentation that prostration was satisfied by the fact that the Veteran's headaches are alleviated with "lying down" and "taking a break" at work, that is simply not consistent with "prostration" as defined above.    

The Board has further considered the Veteran's July 2010 statement that accompanied his VA Form 9 wherein he wrote that he had headaches on a weekly or biweekly basis and had to go to a dark room and go to sleep in order to deal with his headaches most of the time.  However, as stated above, the Veteran told the VA medical examiner that he merely tries to take a break when he gets a headache at work and, if unable to do so, he is able to work through the headache.  He denied having any weakness, fatigue or functional loss with the headaches.  This evidence does not indicate that his headache disability is of such a severity so as to require sleeping in a dark room "most of the time" to alleviate the symptomatology.  He also told the mental disorders examiner that he worked 40 hours per week and specifically denied any major neurological issues other than neck problems.  He made absolutely no mention of having headaches of such a severity to be characterized as prostrating.  

Thus, while the evidence does indicate that the Veteran's headache symptomatology may be alleviated with sleep and, perhaps, going to a dark room and/or taking a break at work, the overall disability picture as shown by the evidence clearly weighs against finding the presence of prostrating attacks associated with the headache disability.  A compensable schedular rating under DC 8100 is not warranted for any time relevant to the claim/appeal period.    

Moreover, the Board has considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Thun v. Peake, 22 Vet. App. 111 (2008).

However, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned noncompensable rating, and there is no unusual or exceptional disability picture shown.  Although the Veteran has headaches approximately once per week, which would indicate that they occur more frequently than what is contemplated by a noncompensable rating, higher ratings under DC 8100 all require the presence of prostrating attacks.  As explained above, the Veteran's headache disability is not shown to be characterized by prostration at any time during the claim/appeal period.  Moreover, and importantly, the headache disability is not shown to result in any marked interference with employment.  By the Veteran's own admission, he is able to work through his headaches if unable to take a break at work.  He denied having any weakness, fatigue, or functional loss due to headache disability.  Thus, the zero percent schedular rating adequately considers the Veteran's headache symptomatology and any functional impairment shown to be related thereto.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary. 

Finally, as the Veteran is not shown to be unable to obtain or maintain substantially gainful employment due to his headache disability, no claim for a TDIU is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the March 2009 notice letter, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for his claimed back, neck, bilateral knee, and bilateral hearing loss disabilities, and described the types of information and evidence that he should submit in support of his claims. The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO additionally addressed the elements of degree of disability and effective date, which satisfied Dingess notice requirements.  

Regarding the Veteran's claimed headaches, the Veteran is challenging the initial noncompensable (i.e., zero percent) rating assigned for his service-connected headache disability, following the award of service connection.  The Veterans Claims Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide him with VCAA notice upon receipt of an NOD expressing disagreement with the initial rating assigned for his claimed disability.  

Notwithstanding the above, the Veteran was advised how VA determines the rating once service connection has been awarded in the March 2009 notice letter sent in connection with the original service connection claim, as explained above.  He has further been provided with ample opportunity to submit evidence and argument in support of his claim during the course of this appeal.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and the multiple SSOCs issued during the course of this appeal, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the Veteran's service treatment records are included in the record.  Also, post-service treatment records adequately identified as pertinent to the claims were obtained, to the extent possible, or otherwise submitted.  There are no additional pertinent records found in the Veteran's Virtual VA file.  

The Veteran was also afforded with medical examinations in connection with his claims in July 2009.  The joints examiner provided an opinion in August 2009 after reviewing the claims file.  The examination reports include all relevant findings and the medical opinions are based on adequate data and supported by adequate rationale.  Therefore, the examination reports are deemed adequate for the purposes of this adjudication.  

The Board has considered the representative's argument in the March 2012 Informal Hearing Presentation that the Veteran requires further medical examination because the July 2009 joints examiner did not adequately consider the Veteran's account of knee injury and pain during service or his report of continuing pain of both the neck and back from his period of service to the present.  

However, regarding the Veteran's knee, the Board does not find the Veteran's account of knee injury and/or pain in service to be credible evidence as he has provided inconsistent statements in this regard.  For example, he told the July 2009 joints examiner that he did not recall any injury to the knees but later wrote in July 2010 that he suffered knee injury shortly before separating from service.  Moreover, service records, which are deemed far more credible than the Veteran's assertion of in-service knee injury/pain, are completely devoid of any mention of knee pain or injury and, as explained above, we find that such evidence would have ordinarily been recorded during service.  For these reasons, no further medical examination and/or medical opinion are/is needed.  

Regarding the Veteran's assertion of continuity of neck or back symptomatology since the treatment received in service, the Board similarly does not find the account to be credible evidence.  Following the initial treatments, there were no subsequent complaints or treatment shown during service.  Despite the fact that the Veteran has stated that his treatment by a Navy corpsman was likely not documented, he was given the opportunity to report any continued neck and back problems at separation and did not do so, although he did reference his right ankle sprain as well as other orthopaedic injuries that had occurred in service at that time.  Therefore, no further medical examination or medical opinion is needed with respect to those claims.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  In this regard, it is important for the Veteran to understand that the Board does not dispute the fact that he may have been treated by a Navy corpsman, but the best evidence does not indicate chronic disabilities associated with the problems the Veteran has cited during his military service.  His own statement during service provide highly probative evidence against his claims at this time.  
      
Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist him in developing the facts pertinent to the claim adjudicated herein.  Further, as explained above, there has been compliance with the prior remands.  In view of the foregoing, there was no prejudice to the Veteran in proceeding with appellate review.

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to an initial compensable rating for service-connected headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


